                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


MEMPHIS A. PHILLIP RANDOLPH                        )
INSTITUTE, et al.,                                 )
                                                   )
         Plaintiffs,                               )
                                                   )        NO. 3-20-cv-00374
v.                                                 )        JUDGE RICHARDSON
                                                   )
TRE HARGETT, et al.,                               )
                                                   )
         Defendants.                               )


                                             ORDER

        Pending before the Court are Plaintiffs’ Request to File Surreply, or, in the Alternative, to

Deem the Present Filing as a Surreply (Doc. No. 99) and Defendant’s “Sur-Response” (Doc. No.

100). Plaintiff’s request to deem Doc. No. 99 as a sur-reply is GRANTED, and to the extent

Defendants seek permission to file their “Sur-Response,” that permission is also granted. There

will be no further briefing on the pending Motion to Reconsider and Motion to Stay.

        IT IS SO ORDERED.

                                                       ________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-00374 Document 102 Filed 09/18/20 Page 1 of 1 PageID #: 2753
